Case 2:20-cv-00078-JRG Document 71-7 Filed 12/04/20 Page 1 of 4 PageID #: 1879
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                       Exhibit E
Case 2:20-cv-00078-JRG Document 71-7 Filed 12/04/20 Page 2 of 4 PageID #: 1880
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




October ​26​, 2020

By Electronic Mail

Jonathan H. Rastegar
Bragalone Conroy PC
2200 Ross Avenue
Suite 4500W
Dallas, Texas, 75201
jrastegar@bcpc-law.com

Re:     Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas),
        Subpoenas to Acacia Research Corporation

Dear Mr. Rastegar:

I write regarding the subpoenas from HMD Global Oy to Acacia Research Corporation (“ARC”), which
we discussed on our phone call this morning. As we ran out of time, we agreed to speak again on
Wednesday; I look forward to continuing our discussion then.

1.      Requests for Production

You asked us how we expected ARC to handle documents responsive to the subpoena but that CCE has
already produced. If ARC has a document responsive to our subpoena that CCE has already produced in
the underlying case, ARC can meet its obligation to produce that document by serving an amended
response to the subpoena listing CCE’s Bates numbers for each request to which the document is
responsive.

        a.      Request Nos. 1-4

HMD Global’s Requests No. 1-4 seek documents, including communications, concerning any agreement
between persons including                            that include any patent license or any agreement
executed concurrently therewith.

You agreed to produce all documents responsive to these categories that also related to the ’923 patent
and CCE, including all communications between                 regarding the agreement CCE produced at
Bates numbers CCE_HMD_001012 through CCE_HMD_001027, any agreements executed concurrently
with that agreement, and any communications regarding those agreements as well.

You indicated that these requests were otherwise overbroad. We explained that other responsive
documents in this category are also relevant to our standing claims, which relate to the rights that ARC
exercises on behalf of its subsidiaries, including but not limited to CCE. You agreed to confirm with your
client whether you would produce all documents responsive to these requests.
Case 2:20-cv-00078-JRG Document 71-7 Filed 12/04/20 Page 3 of 4 PageID #: 1881
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Jonathan H. Rastegar
October 26, 2020
Page 2




        b.      Request Nos. 5-12

HMD Global’s Request Nos. 5-12 seek documents, including communications, concerning any agreement
executed by ARC that, like the agreement CCE produced at Bates numbers CCE_HMD_001012 through
CCE_HMD_001027, includes a license to a patent owned by an ARC affiliate or to which an ARC
affiliate has rights.

You agreed to produce all documents responsive to these categories that also related to the ’923 patent
and CCE, but indicated that these requests were otherwise overbroad. During this discussion, you
indicated that a response would “bury” us in documents, which may mean you misunderstand the
requests. These requests do not seek documents concerning all agreements or even all patent licenses
executed by any ARC subsidiary; they seek documents concerning all agreements executed by ARC that
include a license to a patent owned by an ARC affiliate or to which an ARC affiliate has rights.

For reasons I’m sure you can understand from our pending motion to dismiss, documents concerning each
such agreement is relevant to our standing claims, whether the agreement CCE produced at Bates
numbers CCE_HMD_001012 through CCE_HMD_001027 is the only one, or whether the volume of
those agreements would, in your view, “bury” us. You agreed to confirm with your client whether you
would produce all documents responsive to these requests.

        c.      Request Nos. 13-26

We explained that the remainder of our document requests are already quite narrow, and that it should not
be difficult to produce documents responsive to such requests. You agreed to attempt to locate documents
concerning the Starboard agreement, and to confirm with your client whether you would produce all
documents responsive to these requests.

 2.     Deposition Scheduling

Additionally, you agreed that ARC would produce a witness to provide testimony within a short period of
time after ARC agreed to produce documents. We would like to schedule this deposition on or before
November 20, 2020 to avoid conflict with the holiday season and to prevent unnecessary delay in
completing this threshold jurisdictional discovery.

3.      Next Call

We discussed having our next call this Wednesday, October 28. Please confirm that you are available at
10:00 a.m. CT. The dial in number is +1 (415) 854 6661. No PIN is necessary. If you prefer a different
time, please email me with your proposal. I look forward to speaking again with you then.
Case 2:20-cv-00078-JRG Document 71-7 Filed 12/04/20 Page 4 of 4 PageID #: 1882
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Jonathan H. Rastegar
October 26, 2020
Page 3




During this call, we will confirm ARC’s position on each of our document requests, and whether ARC
can agree to produce responsive documents by a date certain. We believe it is reasonable for ARC to
complete its document production in response by Friday, November 13, 2020.

Thank you for your time and courtesy in this matter.

Very Truly Yours,


Jennifer A. Kash
